DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 05/27/2021. In the paper of 05/27/2021, claims 1-7, 9-17, 20-21 are pending and claims 8 and 18-19 are canceled. In the paper of 05/27/2021, Applicant presents arguments to traverse the outstanding rejections remaining after the mailing of the Advisory of 05/11/2021.

Response to Arguments
Withdrawn Rejection(s)
All stated rejections of claim 18 of the Final Rejection paper mailed on 01/08/2021 are moot as the claim is canceled.
The rejection of claims 1-6, 9-17 and 20-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph was previously withdrawn in the Advisory paper mailed on 05/11/2021.
The rejection of 1-6, 9-17 and 20-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement was previously withdrawn in the Advisory paper mailed on 05/11/2021.
The rejection of claims 1-6, 9-17 and 20-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawano et al. (2010, Biotechniques. 49(4):751‐755: cited on the IDS) in view of 
Applicant’s argument, that none of the cited references teach the emboldened and underlined limitation noted below for the instant claimed blocking oligonucleotide (see Remarks of 05/27/2021, pg 5, section entitled “Kawano”), was found to be persuasive. 
Specifically, the Office agrees that none of the cited reference(s) teach a blocking oligonucleotide specifically hybridizes to the junction of a nucleic acid adapter-adapter byproduct consisting a first 5’ adapter segment and a second 3’ adapter segment, said blocking oligonucleotide specifically hybridizing to the 3’ end of the 5’ adapter segment of the byproduct and the 5’ end of the 3’ adapter segment of the byproduct, said blocking oligonucleotide comprising one or more indiscriminate nucleotides (i.e. nucleotides that form a Watson-Crick base pairing with more than one other base) within the last 7 nucleotides at the 3’ end of the first adapter segment and/or comprising one or more indiscriminate nucleotides (i.e. nucleotides that form a Watson-Crick base pairing with more than one other base) within the first 7 nucleotides at the 5’ end of the second adapter segment.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 1 recites the limitation “indiscriminate nucleotides” which is construed as nucleotides that form a Watson-Crick base pair with more than one partner (see specification, pg 7, para [0029]).
Claim 9 recites “a reverse transcription enzyme” construed as an enzyme with the ability to perform a reverse transcription thereby generate cDNA from a RNA nucleic acid molecule.

Conclusion
Claims 1-7, 9-17 and 20-21 are allowed in view of the claim interpretation(s) provided above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 20, 2021